Citation Nr: 0102653	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-18 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January and August 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri that denied the benefit 
sought on appeal.  The veteran, who had active service from 
May 1944 to May 1946, appealed that decision to the BVA and 
the case was referred to the Board for appellate review.    

REMAND

While the veteran's appeal was pending, there was a 
significant change in veteran's benefits law applicable to 
this claim.  See Karnas v. Derwiniski, 1 Vet. App. 308, 312-
313 (1991).  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§5102, 5103, 5103A, and 5107).  Among other 
things, this law substantially modified the nature of, and 
circumstances triggering, VA's duty to assist a claimant.  
Specifically, it requires VA notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  In 
addition, VA must inform the claimant as to what evidence the 
claimant is to provide and what evidence, if any, VA will 
attempt to obtain on the veteran's behalf.  

A preliminary review of the evidence discloses that this 
veteran was awarded a 30 percent rating for PTSD in January 
1999, but was denied service connection for hypertension.  In 
March 1999 the veteran, in a Notice of Disagreement, 
requested service connection for hypertension as secondary to 
his PTSD.  In support of this claim he submitted a statement 
from Robert C. Stauffer, M.D., dated in March 1999, opining 
that "the [hypertension and PTSD] are correlated and in some 
degree I think the stress does, in this particular patient, 
complicate his hypertension."  However, it is not clear 
whether Dr. Stauffer had the benefit of a review of the 
records contained in the veteran's claims file in rendering 
this opinion.  In any event the Board notes that the veteran 
has not been afforded an examination in connection with this 
claim.  In light of the changes made by the Veterans Claims 
Assistance Act of 2000 and under the facts and circumstances 
of this case the Board is of the opinion that an examination 
is necessary.  

In addition, the RO has not yet considered whether any 
additional notification or development is required under the 
Veterans Claims Assistance Act of 2000. Because of the change 
in the law brought about by the Veterans Claims Assistance 
Act of 2000, a remand to the RO is required in this case, so 
that the RO may comply with the notice and duty to assist 
provisions contained in the new law

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.   The veteran should be afforded an 
examination to ascertain the nature and 
etiology of his hypertension.  All 
necessary evaluations, studies, and tests 
should be accomplished.  The examiner is 
requested to review all records 
associated with the veteran's claims 
file, including the March 1999 statement 
from Robert C. Stauffer, M.D., and based 
on this review and the examination 
findings the examiner is requested to 
offer an opinion as to when the veteran's 
hypertension was first manifested and 
whether it is causally or etiologically 
related to his service connected PTSD, 
and if so to explain the nature of the 
relationship.  Since it is important 
"that each disability be viewed in 
relation to its history [,]" 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
medical records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.  

2. The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 
5106-7, 5126).    

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


